department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-109371-15 date date internal_revenue_service number release date index number -------------------------- ------------------------- ------------------------------------ -------------------- ------------------------------------ organization state project ----------------- ----------------- -------------- --------- ----------------- ----------------- ----------------- ----------------- ---------- dear --------------- this letter responds to a letter from your authorized representatives dated date submitted on behalf of the organization requesting a ruling that the organization is an instrumentality of its member indian tribal governments within the meaning of revrul_57_128 1957_1_cb_31 and is eligible to receive tax deductible charitable_contributions under internal_revenue_code irc sec_170 facts the organization’s members are recognized as indian tribal governments within the meaning of sec_7701 membership in the organization is limited to federally recognized indian tribes located in a particular region of the state each member indian_tribe appoints a member of the tribe’s governing body to serve on the organization’s board_of directors the organization’s actions are controlled exclusively by its member tribes through their appointed representatives the organization’s board_of directors’ meeting locations rotate between members’ lands to permit each member tribe to more easily participate in the organization’s board_of directors meetings plr-109371-15 the organization was formed by resolutions from each of its member tribes for the purpose of implementing the project the project is focused on improving economic development opportunities preserving cultural and subsistence resources and increasing educational opportunities for tribal youth in addition to the resolution each member tribe allocated funds from its treasury to support the organization’s operations law revrul_57_128 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses sec_7701 provides that the term indian_tribal_government means the governing body of any tribe band community or group of indians or if applicable alaska natives sec_7871 provides that an indian_tribal_government shall be treated as a state for purposes of determining whether and in what amount any contribution or transfer to or for_the_use_of an indian_tribal_government or a political_subdivision thereof is deductible under sec_170 sec_170 allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states a political_subdivision of either a state or possession_of_the_united_states the united_states or the district of columbia entities eligible to receive tax deductible contributions include not only governmental units described in sec_170 but also wholly owned instrumentalities of states and political subdivisions analysis the member indian tribes are all recognized as indian tribal governments that are treated similarly to states for specified purposes under the sec_7871 plr-109371-15 the organization‘s purpose is to implement the project which is focused on improving economic development opportunities preserving cultural and subsistence resources and increasing educational opportunities for tribal youth these activities are of a kind that is typically undertaken by tribal governments there are no private interests involved in the organization and the indian tribal governments have the power and interests of an owner control and supervision are vested in the member tribes membership and ownership are limited to federally recognized indian tribal governments located in a particular region of the state the organization’s actions including all contracts and agreements are controlled exclusively by its member tribes through their appointed representatives further the organization receives funding from funds allocated from its member tribes accordingly the organization is a wholly owned instrumentality of its member indian tribal governments and is eligible to receive charitable_contributions under sec_170 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns may satisfy this requirement sincerely s casey lothamer branch chief exempt_organizations branch tege associate chief_counsel
